Name: Commission Regulation (EC) No 729/1999 of 7 April 1999 amending Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31999R0729Commission Regulation (EC) No 729/1999 of 7 April 1999 amending Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector Official Journal L 093 , 08/04/1999 P. 0011 - 0013COMMISSION REGULATION (EC) No 729/1999of 7 April 1999amending Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 2520/97(2), and in particular Article 48 thereof,Whereas Commission Regulation (EC) No 659/97(3), as last amended by Regulation (EC) No 1490/98(4), lays down detailed rules for the application of Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector;Whereas the data relating to the application of the intervention arrangements, to be forwarded by the Member States to the Commission in accordance with Article 9(2) of Regulation (EC) No 659/97, should allow the Commission to meet the requirements of Article 44(4) of Regulation (EC) No 2200/96; whereas Annex IV to Regulation (EC) No 659/97 may therefore be simplified;Whereas, in accordance with Article 15(3)(b) of Regulation (EC) No 2200/96, the operational funds may be used to supplement the Community withdrawal compensation, but the supplement thus fixed, added to the Community withdrawal compensation, may not exceed the maximum level of withdrawal prices applying in the 1995/96 marketing year in accordance with Article 16(3a), Articles 16a and 16b and the first indent of Article 18(1)(a) of Council Regulation (EEC) No 1035/72(5), as last amended by Commission Regulation (EC) No 1363/95(6); whereas no withdrawal price was fixed for melons and watermelons in the 1995/96 marketing year as no withdrawals were made of those two products under Regulation (EEC) No 1035/72;Whereas, for the sake of consistency in the provisions applicable to the various fruits and vegetables, provision must be made for the supplement to the Community withdrawal compensation provided for in Article 15(3)(b) of Regulation (EC) No 2200/96 to be subject to a maximum, which must not be exceeded by the Member States applying that provision in respect of melons and watermelons; whereas, to that end, the maximum supplement for melons and watermelons should be set so that the ratio between that maximum and the Community withdrawal compensation for melons and watermelons is on a par with that for other fruit and vegetables qualifying under the intervention arrangements;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 659/97 is amended as follows:1. Annex IV is replaced by the text in Annex I hereto;2. the two lines in Annex II are added to the bottom of the table in Annex VIII.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall be apply from 1 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 346, 17.12.1997, p. 41.(3) OJ L 100, 17.4.1997, p. 22.(4) OJ L 196, 14.7.1998, p. 7.(5) OJ L 118, 20.5.1972, p. 1.(6) OJ L 132, 16.6.1995, p. 8.ANNEX I"ANNEX IVSTATUS REPORT ON INTERVENTIONSInformation to be forwarded by the Member States to the Commission at the end of each marketing year under Article 9(2) of Regulation (EC) No 659/971. For each product listed in Annex II to Regulation (EC) No 2200/96 and for each of the other products concerned:(a) total quantity not put up for sale (in tonnes);(b) amounts paid by Member States (in euro or national currency), broken down into Community withdrawal compensation, supplements to the Community withdrawal compensation, and withdrawal compensation for products not listed in Annex II.2. For each product listed in Annex II and, at the request of the Commission, certain products not listed in Annex II but withdrawn in significant quantities during the marketing year in question or an earlier marketing year:(a) monthly breakdown of quantities not put up for sale (in tonnes);(b) breakdown of quantities not put up for sale (in tonnes) by utilisation in accordance with Article 30 of Regulation (EC) 659/97;(c) breakdown of quantities not put up for sale (in tonnes) by variety and/or commercial type.3. Summary table of quantities marketed and not put up for sale (in tonnes), by recognised producer organisation and by product (prodcuts listed in Annex II and, where applicable, products not listed in Annex II)."ANNEX II">TABLE>"